UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 17, 2007 Ford Credit Auto Owner Trust 2007-B (Issuing Entity) Ford Credit Auto Receivables Two LLC (Depositor) Ford Motor Credit Company LLC (Sponsor) Delaware (State or other jurisdiction of incorporation) 333-143316-02 22-6995251 (Commission File Number) (IRS Employer Identification No.) c/o Ford Credit SPE Management Office c/o Ford Motor Credit Company LLC Suite 2407, 211-044 One American Road Dearborn, Michigan 48126 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 313-594-3495 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 140.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. In connection with the issuance by Ford Credit Auto Owner Trust 2007-B (the “Trust”) of asset backed securities described in the Prospectus Supplement dated October 10, 2007 and the Prospectus dated October 8, 2007, which were filed with the Securities and Exchange Commission pursuant to its Rule 424(b)(2), Ford Credit Auto Receivables Two LLC (“FCAR Two”) is filing the exhibits listed in Item 9.01(d) below. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits Exhibit No. Description Exhibit 4.1 Indenture, dated as of October 1, 2007, between the Trust and The Bank of New York, as Indenture Trustee Exhibit 4.2 Amended and Restated Trust Agreement, dated as of October 1, 2007, between FCAR Two and U.S. Bank Trust National Association, as Owner Trustee Exhibit 10.1 ISDA Schedule, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc. Exhibit 10.2 ISDA Credit Support Annex, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc. Exhibit 10.3 ISDA Confirm, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc., with respect to the Class A-2b Notes Exhibit 10.4 ISDA Confirm, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc., with respect to the Class A-3b Notes Exhibit 10.5 ISDA Confirm, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc., with respect to the Class A-4b Notes Exhibit 99.1 Sale and Servicing Agreement, dated as of October 1, 2007, among Ford Motor Credit Company LLC, as Servicer, The Bank of New York and the Trust Exhibit 99.2 Purchase Agreement, dated as of October 1, 2007, between Ford Motor Credit Company LLC and FCAR Two Exhibit 99.3 Administration Agreement, dated as of October 1, 2007, among Ford Motor Credit Company LLC, The Bank of New York and the Trust Exhibit 99.4 Account Control Agreement, dated as of October 1, 2007, between The Bank of New York and the Trust 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD CREDIT AUTO OWNER TRUST 2007-B By: FORD MOTOR CREDIT COMPANY LLC, as Servicer By: /s/ Q. Gwynn Lam Q. Gwynn Lam Assistant Secretary Date: October 22, 2007 3 EXHIBIT INDEX Exhibit No. Description Exhibit 4.1 Indenture, dated as of October 1, 2007, between the Trust and The Bank of New York, as Indenture Trustee Exhibit 4.2 Amended and Restated Trust Agreement, dated as of October 1, 2007, between FCAR Two and U.S. Bank Trust National Association, as Owner Trustee Exhibit 10.1 ISDA Schedule, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc. Exhibit 10.2 ISDA Credit Support Annex, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc. Exhibit 10.3 ISDA Confirm, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc., with respect to the Class A-2b Notes Exhibit 10.4 ISDA Confirm, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc., with respect to the Class A-3b Notes Exhibit 10.5 ISDA Confirm, dated as of October 16, 2007, between the Trust and Lehman Brothers Special Financing Inc., with respect to the Class A-4b Notes Exhibit 99.1 Sale and Servicing Agreement, dated as of October 1, 2007, among Ford Motor Credit Company LLC, as Servicer, The Bank of New York and the Trust Exhibit 99.2 Purchase Agreement, dated as of October 1, 2007, between Ford Motor Credit Company LLC and FCAR Two Exhibit 99.3 Administration Agreement, dated as of October 1, 2007, among Ford Motor Credit Company LLC, The Bank of New York and the Trust Exhibit 99.4 Account Control Agreement, dated as of October 1, 2007, between The Bank of New York and the Trust 4
